    Case 18-51587             Doc 40-1        Filed 05/13/21          Entered 05/13/21 11:00:31                 Page 1 of 2

                                                      Notice Recipients
District/Off: 0205−5                        User: pesposito                       Date Created: 5/13/2021
Case: 18−51587                              Form ID: 112                          Total: 64


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
intp        Prison Planet TV, LLC
intp        Infowars Health, LLC
intp        Free Speech Systems, LLC
intp        Infowars, LLC
intp        Alex E. Jones
                                                                                                                       TOTAL: 5

Recipients of Notice of Electronic Filing:
ust         U. S. Trustee        USTPRegion02.NH.ECF@USDOJ.GOV
tr          Richard M. Coan           ct14@ecfcbis.com
aty         Holley L. Claiborn          holley.l.claiborn@usdoj.gov
aty         Jay Marshall Wolman            jmw@randazza.com
aty         Melissa L Simonik           melissa@simoniklaw.com
aty         Suzann Beckett          suzannb@beckett−law.com
                                                                                                                       TOTAL: 6

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Erica L. Garbatini        33 Hart St.       Watertown, CT 06795
cr          Synchrony Bank          c/o PRA Receivables Management, LLC             P.O. Box 41021         Norfolk, VA 23541
cr          American Express National Bank           c/o Becket and Lee LLP         PO Box 3001         Malvern, PA 19355−0701
cr          Waterbury CT Teachers Federal Credit Union            997 Straits Turnpike       Middlebury, CT 06762
aty         Koskoff, Koskoff & Bieder, PC          Attn: William M. Bloss         350 Fairfield Avenue        Bridgeport, CT 06604
8983220     AMG Watertown Office            Attn: President/Manager         1801 W Olympic Blvd          Pasadena, CA
            91199
8983221     AT&T          Attn: President/Manager         P.O. Box 10330         Fort Wayne, IN 46851−0330
8983218     Advanced Call Ctr Technologies          Attn: President/Manager         P.O. Box 9091        Johnson City, TN
            37615−9091
9290997     Alex E. Jones        c−o Jay M. Wolman           Randazza Legal Group, PLLC           100 Pearl Street, 14th
            Floor        Hartford, Connecticut 06103
8983219     American Express          Attn: President/Manager         P.O. Box 1270        Newark, NJ 07101
8993963     American Express National Bank           c−o Becket & Lee LLP          P O Box 3001         Malvern, PA
            19355−0701
8993876     American Express National Bank           c/o Becket and Lee LLP         PO Box 3001         Malvern PA
            19355−0701
9024390     American Express National Bank           c/o Becket and Lee LLP         PO Box 3001         Malvern PA
            19355−0701
8983222     Capital One         Attn: President/Manager        P.O. Box 30285         Salt Lake City, UT 84130−0285
9017665     Capital One, N.A.         c/o Becket and Lee LLP         PO Box 3001         Malvern PA 19355−0701
8983223     Carmax         Attn: President/Manager         PO Box 440609          Kennesaw, GA 30160
8983224     Chrysler Capital        Attn: President/Manager         P.O. Box 660335         Dallas, TX 75266
8983225     Citibank        Attn: President/Manager         P.O. Box 183037         Columbus, OH 43218
9034036     Citibank, N.A.        701 East 60th Street North        Sioux Falls, SD 57117
8983226     Comenity         Attn: President/Manager         P.O. Box 182125         Columbus, OH 43218
8983227     Credit First National Association        Attn: Bankruptcy         Po Box 81315        Cleveland, OH 44181
8983228     Credit One Bank          Attn: Bankruptcy        Po Box 98873         Las Vegas, NV 89193
8996730     Discover Bank          Discover Products Inc        PO Box 3025         New Albany, OH 43054−3025
8983229     Discover Financial         Po Box 3025         New Albany, OH 43054
8983230     Fingerhut        Attn: Bankruptcy         Po Box 1250         Saint Cloud, MN 56395
9291000     Free Speech Systems, LLC           c−o Jay M. Wolman          Randazza Legal Group, PLLC           100 Pearl Street,
            14th Floor        Hartford, Connecticut 06103
9290999     Infowars Health, LLC          c−o Jay M. Wolman          Randazza Legal Group, PLLC           100 Pearl Street, 14th
            Floor        Hartford, Connecticut 06103
9290998     Infowars, LLC         c−o Jay M. Wolman           Randazza Legal Group, PLLC           100 Pearl Street, 14th
            Floor        Hartford, Connecticut 06103
8983231     Kay Jewelers         Attn: President/Manager         P.O. Box 182125         Columbus, OH 43218
8983232     Kohl's        Attn: President/Manager         P.O. Box 3043         Milwaukee, WI 53201
8983233     Mark Garbatini         33 Hart Street       Watertown, CT 06795
8983234     Optimum          Attn: President/Manager         P.O. Box 742698         Cincinnati, OH 45274−2698
8983235     PMH Alliance Medical Group            Attn: President/CEO         1801 W. Olympic Boulevard          Pasadena, CA
            91199
8983518     PRA Receivables Management, LLC              PO Box 41021          Norfolk, VA 23541
9011367     PYOD, LLC           Resurgent Capital Services         PO Box 19008         Greenville, SC 29602
8983236     Prime Lending,         Attn: President/Manager         18111 Preston Road         Dallas, TX 75252
9291001     Prison Planet TV, LLC          c−o Jay M. Wolman          Randazza Legal Group, PLLC           100 Pearl Street, 14th
            Floor        Hartford, Connecticut 06103
9031554     Quantum3 Group LLC as agent for            Bluestem and SCUSA           PO Box 788         Kirkland, WA
            98083−0788
   Case 18-51587          Doc 40-1        Filed 05/13/21          Entered 05/13/21 11:00:31                Page 2 of 2
9031553   Quantum3 Group LLC as agent for          Comenity Bank         PO Box 788          Kirkland, WA 98083−0788
8983237   Radiologic Associates PC        Attn: President/Manager        P.O. Box 277         Bristol, CT 06011
8983238   Radius Global Solutions LLC         Attn: President/Manager        500 North Franklin Turnpike          Suite
          200       Ramsey, NJ 07446
9008990   SYNCHRONY BANK               c/o Weinstein & Riley, PS        2001 Western Ave., Ste 400          Seattle, WA
          98121
8983239   Santander Consumer         Attn: President/Manager        P.O. Box 660663         Dallas, TX 75266
8983649   Synchrony Bank         c/o PRA Receivables Management, LLC            PO Box 41021           Norfolk, VA 23541
8983240   TD Bank, N.A.         32 Chestnut Street       Po Box 1377        Lewiston, ME 04243
8997984   TD Bank, N.A.         Payment Processing, PO Box 16029          Lewiston, ME, 04243
8983241   Walmart        Attn: President/Manager         702 SW 8th Street       Bentonville, AR 72716
9017142   Waterbury CT Teachers Federal Credit Union          c−o Melissa L. Simonik        1001 Farmington Avenue, Suite
          303       Bristol, CT 06010
8983242   Waterbury Ct Teachers        773 Straits Tpke        Middlebury, CT 06762
8983243   Waterbury Ct Teachers FCU          Attn: President/CEO        773 Straits Turnpike        Middlebury, CT
          06762
9022176   Waterbury Hospital        64 Robbins Street        Waterbury,CT 06708
8983244   Waterbury Hospital        Prospect Waterbury, Inc.       Attn: President/CEO         1801 W. Olympic
          Boulevard        Pasadena, CA 91199−2205
8983245   Watertown Fire District       Attn: Tax Collector       24 Deforest Street       Watertown, CT 06795
                                                                                                                TOTAL: 53
